TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00010-CV



                                  Christopher Rogers, Appellant

                                                   v.

                                       Amy Rogers, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-FM-11-001785, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due in this Court on January 29, 2013. On,

June 7, 2013, Christopher Rogers was notified that no clerk’s record had been filed due to his failure

to pay or make arrangements to pay the district clerk’s fee for preparing the clerk’s record. The

notice requested that Rogers make arrangements for the clerk’s record and submit a status report

regarding this appeal by June 17, 2013. Rogers has not filed a status report or otherwise responded

to this Court’s notice.

               If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay the clerk’s fee for preparing the record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment

of costs. Tex. R. App. P. 37.3(b). Because Rogers has failed to pay or make arrangements to pay

the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 16, 2013




                                               2